Order issued October   1 ,2012


                                                                                                ----i

                                           In The
                                 illourt of Appeals
                       lliifth IDi.stri.ct of fficxa.s at IDalla.s
                              '
                                    No. 05-12-01129-CV


                     IN RE: DAVID K. FAGIN INSURANCE TRUST


                                         ORDER

       Based on the Court's opinion of this date, we DENY as moot David K. Fagin's August 16,

2012 motion to dismiss appeal and August 31, 2012 supplemental motion to dismiss appeal.